Citation Nr: 1640357	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from November 2000 to January 2001.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from June and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this claim during a May 2016 videoconference hearing before the undersigned.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is needed to obtain a complete copy of the Veteran's military personnel records and to undertake additional efforts to locate all service treatment records. Despite the Veteran's testimony of in-service treatment for a psychiatric disability at Martin Army Community Hospital, the record contains no service treatment records related to this treatment and no copy of his entrance examination.  Additionally, there are only a few pages of the Veteran's military personnel records.  The Board notes, however, that his full military personnel records may contain an entrance examination probative of the current claim.  Given the possibility that the Veteran's military personnel records may include his entrance examination or pertinent information regarding in-service psychiatric treatment further development is required.

Additionally, a remand is needed to obtain a VA examination.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and obtain a complete copy of the Veteran's service personnel and treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA psychiatric examination to address nature and etiology of any diagnosed psychiatric disorder to include schizophrenia.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following the examination and a review of all of the evidence of record the examiner must opine whether there is clear and unmistakable evidence, i.e., evidence for which reasonable mental health care professionals could not disagree, that the appellant suffered from a psychiatric disorder prior to service.  If the Veteran did so suffer, is there clear and unmistakable evidence that the psychiatric disorder was NOT permanently aggravated beyond its natural progress during the claimant's service?  A complete rationale must be provided for all opinions offered.  .

3. Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions and completing any additional duty to assist necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




